In an action, inter alia, for an injunction, plaintiffs *854appeal from an order of the Supreme Court, Suffolk County (Orgera, J.), dated December 1, 1983, which denied their motion for a preliminary injunction. U Order affirmed, with costs. It is directed that this case proceed as a preferred matter and that the trial begin on or before June 22, 1984. II On the facts set forth in the record, plaintiffs have not demonstrated their entitlement to a preliminary injunction. However, in view of the nature of the claim, we direct that the case proceed as a preferred one and that the trial begin on or before June 22,1984. Mangano, J. P., O’Connor, Weinstein and Niehoff, JJ., concur.